Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 15/965540 filed on 04/27/2018 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 08/28/2018 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
	The claims 1-20 are directed to one of the four statutory category: claims 1-12, a system; claims 13-20 are methods. 
2A – Prong 1: 
	The claim 1 recites the limitations of “receive a current indicator corresponding to a current even”, “append the current indicator …”, “generate current metrics …”, “classify each indicator in the sequence …”, “receive a subsequence indicator corresponding to a subsequent event”, “append the subsequent indicator …”, “generate updated metrics for each indicator …”  and “classify each indicator in the updated sequence of indicator …” are directed to an abstract idea as the claims recite performance or the limitations in mind.   The limitations, as drafted, are steps or processes (receive, append, generate, and classify) that, under their broadest reasonable interpretation, cover performance of the limitations in mind. That is, nothing in the clam precludes the processes or the steps … from practically being performed in the human mind. The claim 1 encompasses the limitations of the processes or steps receive, append, generate, and classify. The user manually the data and does not take the claimed limitations out of the mental processes, which is one of the groupings of abstract ideas. .  It’s noted that the claims recite additional elements (i.e., processor/memory, computing devices).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/sending/receiving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Thus, the claim 1 recites an abstract ideas under one of groupings of abstract idea, mental processes (concepts performed in the human mind including an evaluation, judgment, opinion, observation).
2A – Prong 2: 
The claim 1 recites limitations or elements or additional information (a current event, previously received indicator sequentially ordered in a received order, the sequence of indicator corresponds to a series of sequential events to form a current sequence of indicator, a milestone graph, the milestone graph is configured to define a valid ordered sequence of transitions to milestones and constraint associated with each transition from one milestone in the ordered sequence to another milestone in the ordered sequence) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
2B: The claim does not provide an incentive concept. 
The claim 1 includes limitations or elements or additional information that are sufficient to amounts to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, the claim 1 is ineligible.
Apply the same analysis to the dependent claims 2-12. The claims 2-8, according to the above analysis, are mental processes, groupings of abstract ideas. Thus claims 2-12 are ineligible.
2A – Prong 1:
The claim 13 recites the limitations of “receiving a current indicator corresponding to a current even”, “appending the current indicator …”, “generating current metrics …”, “classifying each indicator in the sequence …”, “receiving a subsequence indicator corresponding to a subsequent event”, “appending the subsequent indicator …”, “generating updated metrics for each indicator …”  and “classifying each indicator in the updated sequence of indicator …” are directed to an abstract idea as the claims recite performance or the limitations in mind.   The limitations, as drafted, are steps or processes (receive, append, generate, and classify) that, under their broadest reasonable interpretation, cover performance of the limitations in mind. That is, nothing in the clam precludes the processes or the steps … from practically being performed in the human mind. The claim 1 encompasses the limitations of the processes or steps receive, append, generate, and classify. The user manually the data and does not take the claimed limitations out of the mental processes, which is one of the groupings of abstract ideas. .  Thus, the claim 1 recites an abstract ideas under one of groupings of abstract idea, mental processes (concepts performed in the human mind including an evaluation, judgment, opinion, observation).
2A – Prong 2: integrated into a practical application?
The claim 13 recites limitations or elements or additional information (a current event, previously received indicator sequentially ordered in a received order, the sequence of indicator corresponds to a series of sequential events to form a current sequence of indicator, a milestone graph, the milestone graph is configured to define a valid ordered sequence of transitions to milestones and constraint associated with each transition from one milestone in the ordered sequence to another milestone in the ordered sequence) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
2B: The claim does not provide an incentive concept. 
The claim 13 includes limitations or elements or additional information that are sufficient to amounts to no more than mere instructions to apply the judicial exception which cannot integrate a judicial exception into a practical application or provide an inventive concept. The same analysis applies here in 2B, that is, mere instructions to apply a judicial exception, it cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. Thus, the claim 13 is ineligible.
Apply the same analysis to the dependent claims 14-20. The claims 14-20, according to the above analysis, are mental processes, groupings of abstract ideas. Thus claims 14-20 are ineligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) 101 set forth in this Office action.
Prior arts:
US 2006/0291485 to Thubert
[0034] Hence, use of dynamic routing metrics 22e and variation metrics 24c and 24d expressed as a graph relative to an independent variable 40 is particularly effective in enabling routers to calculate optimum paths relative to the independent variable 40: in the example of the independent variable 40 representing time of day and the dynamic routing metric 22e representing average utilized bandwidth during the day, the routing resources 18 can continually calculate their optimum paths relative to the independent variable (e.g., time of day) 40, eliminating the necessity of repeated link state advertisement messages 40 based on a static change in the utilized bandwidth.

US 2012/0084004 to Alexander
[0016] means of processing the measurements performed by the set of sensors, said processing means creating and storing a metric graph representing the path followed by the bearer, said graph being formed by a set of nodes, a node consisting of at least one event detected by the set of sensors at a point on the path and of a link indicating a measurement of distance and of heading relative to the preceding node covered by the bearer, the first node of the graph being the starting point of the path.

US 2017/0359743 to Szilagyi
[0107] According to some examples of embodiments, for a conversion into a call sequence, the conversion processing extracts, for example, Layer 3 messages, failure events and certain high level status events from the raw trace, wherein only the message/event type is taken into account (i.e., message/event details are not taken into account according to some examples of embodiments). In the example shown in FIG. 7Error! Reference source not found., on the left hand side, a schematic representation Layer 3 trace of a call is shown. Specifically, as an example, a case is illustrated where a call setup fails and a specific failure counter is incremented. In detail, at first, as indicated by P1, am RRC connection request is transmitted from the UE 10 to the RNC 20 indicated in FIG. 1, for example. Then, as indicated by P2, RRC connection setup messages are sent from the RNC 20 to the UE 10 (e.g. three times in total). As indicated by P3, an RRC connection release message is sent from the RNC 20 to the UE 10, followed by an RLC SDU sent event at the RNC 20 as indicated by P4. Message P3 and event P4 are repeated two more times. Then, as indicated by P5, a DSP throughput report event occurs at the RNC 20 as indicated by P5. In P6, an RRC ticket failed access phase event happened at the RNC 20, followed by a failure counter increment event at P7 (failure counter M1001C10 incremented, for example).

US 2018/0039565 to Rajagopalan
[0048] Referring back to FIG. 2, coverage component 206 can automatically annotate an API call graph of a user interface of a microservices-based application with coverage indications indicating whether the call relations between APIs associated with the edges were exercised by the invocations of the API call sets based upon an analysis of the event sequences and associated API call sets triggered by the event sequences determined by event sequence component 204. Coverage component 206 can employ a coverage indication algorithm, or any other suitable algorithm, for determining coverage indications for edges. It is to be appreciated that coverage component 206 can initialize an API call graph by annotating all edges in the API call graph as “definitely not covered” prior to a first annotation of the API call graph for coverage indications based upon an analysis of the event sequences and associated API call sets triggered by the event sequences determined by event sequence component 204. After a re-traversal of the user interface of a microservices-based application with mutated event sequences, coverage component 206 update the API call graph with any changes in the coverage indications associated with the edges.

US 2018/0309636 to Strom
[0100] In this regard, the present invention leverages the monitoring and processing of real-time metrics reflecting the performance of the nodes and links of the overlay network topologies along which content items are propagated. As alluded to above, during any given period of time, the current real-time metrics serve as indirect indicators of the impact of network congestion on the performance of the individual nodes and links of the current overlay network topology. Such metrics also indirectly reflect the result of upstream and downstream dependencies produced by the configuration of the current overlay network topology (as well as attributes inherent to the nodes and links themselves).

The prior art of record (Thubert in view of Alexander, Szilagyi, Rajagopalan, and Strom) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... generate current metrics for each indicator in the current sequence of indicators; classify each indicator in the sequence of indicators in response to the current metrics by referencing a milestone graph, wherein the milestone graph is configured to define a valid ordered sequence of transitions to milestones and constraints associated with each transition from one milestone in the ordered sequence to another milestone in the ordered sequence; receive a subsequent indicator corresponding to a subsequent event; append the subsequent indicator to the current sequence of indicators to form an updated sequence of indicators; generate updated metrics for each indicator in the updated sequence of indicators; and classify each indicator in the updated sequence of indicators in response to the updated metrics by referencing the milestone graph; and a memory coupled to the processor and configured to provide the processor with instructions.” and similarly recited in such manners in other independent claim 13.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193